DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
“whereby the shim receptacle defines an interior cavity operable to receive an adjustable shim; and an adjustable shim, the adjustable shim operable” in lines 13-15 should instead be -whereby the shim receptacle defines an interior cavity operable to receive an adjustable shim; and the adjustable shim operable- (delete the extra “an adjustable shim” in line 15 as the shim has already been introduced in the previous line).  
Delete “a first digit receptacle” in line 5, as this term has already been introduced
Delete “a second digit receptacle” in line 7, as this term has already been introduced
Appropriate correction is required.
Claim 5 objected to because of the following informalities:  
“the shim receptacle disposed in an area between the first digit receptacle and a second digit of the user” in lines 8-9 should instead be -the shim receptacle is adapted to be disposed in an area between the first digit receptacle and a second digit of the user- (shim receptacle structure appears to be potentially dependent on there being a second digit, so this avoids potential 101 issues)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the interior cavity" twice in lines 10-13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-8 rejected as being dependent on rejected claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gyu (KR 20130044519 A) (see attached original document for Figures, and attached machine translation for cited paragraph numbers and disclosure).
Regarding claim 1, Gyu discloses an adjustable toe spacer (See Figures 1-4), comprising: 
a flexible body 10 (See Figures 1-3 and [0033], “main body 10” which is made of silicone thus is flexible), the flexible body 10 operable to fittingly receive a terminal end of an extremity (toe) (see [0033] wherein the body 10 is provided with holes 11 in which toes may be inserted), whereby the flexible body 10 defines a first digit receptacle and a second digit receptacle (See Annotated Figure 2); 
the first digit receptacle (See Annotated Figure 2) comprising a hollow sleeve operable to receive a first digit of a user (See Annotated Figure 2 and [0033] wherein these holes in the body 10 are hollow and function as “sleeves” by covering the toe in a tubular manner and each receive a toe, so this indicated first digit receptacle is a hollow sleeve which may receive a first digit of the user); 
the second digit receptacle (See Annotated Figure 2) comprising a hollow sleeve operable to receive a second digit of the user (See Annotated Figure 2 and [0033] wherein these holes in the body 10 are hollow and function as “sleeves” by covering the toe in a tubular manner and each receive a toe, so this indicated second digit receptacle is a hollow sleeve which may receive a second digit of the user); 
a first digit exit, the first digit exit disposed at a distal end of the first digit receptacle (See Annotated Figure 2, wherein this may be called the “distal end” side of the body 10); 
a second digit exit disposed at a distal end of the second digit receptacle (See Annotated Figure 2, wherein this may be called the “distal end” side of the body 10); 
a shim receptacle 16 (See Figures 1-3 and [0036), the shim receptacle 16 disposed in an area between the first digit receptacle and the second digit receptacle (See Annotated Figure 
the adjustable shim 17 operable to be inserted into the interior cavity of the shim receptacle 16 (see Figure 2 and [0036-0037] wherein shim 17 may be inserted into the receptacle 16) to apply lateral pressure against the first digit receptacle and the second digit receptacle (see [0039] wherein the insertion of the shim 17 may cause the receptacle 16 and its area to stretch wider thus implicitly providing pressure against the first and second digit receptacles as seen in Annotated Figure 2), expanding the interior cavity of the shim receptacle (see [0039]) and creating a spatial extension between the first digit and the second digit of the user (see [0015] wherein the device is configured to form a spacing (thus a “spatial extension”) between the toes; see [0039] wherein the insertion of shim 17 causes the area to stretch thus implicitly forming a spatial extension between the first and second digit of the user, and also see Figure 2 wherein the main body 10 itself also forms an implicit spacing between the first and second digits via the presence of its physical structure; also see [0033] wherein the correcting member 15 which involves the shim 17 forms a spacing between the toes).

    PNG
    media_image1.png
    351
    597
    media_image1.png
    Greyscale

Regarding claim 2, Gyu discloses the invention of claim 1 above.
Gyu further discloses the adjustable toe spacer comprising a material selected from the list consisting of thermoplastic elastomer gel, silicone, foam, plastic, nylon, and cotton (see [0033] wherein the main body 10 is formed of silicone).
Regarding claim 3, Gyu discloses the invention of claim 1 above.
Gyu further discloses the adjustable toe spacer comprising a material selected from the list consisting of a spring, an expandable material, and a contractable material (see [0033] wherein the main body 10 is formed of silicone; see [0034] wherein the device is elastic, as such the main body 10 is formed of material that is a spring (elasticity is a spring property) and an expandable material (elasticity allows for expansion) and a contractable material (elasticity allows for contractibility)).
Regarding claim 4, Gyu discloses the invention of claim 1 above.
Gyu further discloses wherein the adjustable shim 17 is operable to be trimmed or otherwise modified in size to provide a more tailored fit to the user (see [0037] wherein the size of shim 17 may be “modified” by swapping it out with shims 17 of different size; or may be “modified” by combining multiple of a same size/thickness together into a larger shim when inserting into the receptacle 16).
Regarding claim 5, Gyu discloses an adjustable toe spacer (See Figures 1-4), comprising: 
a flexible body 10 (See Figures 1-3 and [0033], “main body 10” which is made of silicone thus is flexible), the flexible body 10 operable to fittingly receive a terminal end of an extremity (toe) (see [0033] wherein the body 10 is provided with holes 11 in which toes may be inserted), whereby the flexible body 10 defines a first digit receptacle (See Annotated Figure 2), the first digit receptacle (See Annotated Figure 2) comprising a hollow sleeve operable to receive a first digit of a user (See Annotated Figure 2 and [0033] wherein these holes in the body 10 are hollow and function as “sleeves” by covering the toe in a tubular manner and each receive a toe, 
a first digit exit, the first digit exit disposed at a distal end of the first digit receptacle (See Annotated Figure 2, wherein this may be called the “distal end” side of the body 10); 
a shim receptacle 16 (See Figures 1-3 and [0036), the shim receptacle 16 disposed in an area between the first digit receptacle and a second digit of the user (See Annotated Figure 2, wherein there is a shim receptacle 16 disposed between the first digit receptacle and a second digit receptacle which receives a second digit (toe) of the user [0033]), 
an adjustable shim 17 (See Figure 2 and [0037-0039, 0033, 0015] wherein this shim 17 adjusts the spacing between the toes), the adjustable shim 17 operable to be inserted into the interior cavity of the shim receptacle 16 (see Figure 2 and [0036-0037] wherein shim 17 may be inserted into the receptacle (hole) 16) to apply lateral pressure against the first digit receptacle and the second digit of the user (see [0039] wherein the insertion of the shim 17 may cause the receptacle 16 and its area to stretch wider thus implicitly providing pressure against the first digit receptacle and the second digit of the user retained within the second digit receptacle as seen in Annotated Figure 2), expanding the interior cavity of the shim receptacle (see [0039]) and creating a spatial extension between the first digit and the second digit of the user (see [0015] wherein the device is configured to form a spacing (thus a “spatial extension”) between the toes; see [0039] wherein the insertion of shim 17 causes the area to stretch thus implicitly forming a spatial extension between the first and second digit of the user, and also see Figure 2 wherein the main body 10 itself also forms an implicit spacing between the first and second digits via the presence of its physical structure; also see [0033] wherein the correcting member 15 which involves the shim 17 forms a spacing between the toes).



Regarding claim 6, Gyu discloses the invention of claim 5 above.
Gyu further discloses the adjustable toe spacer comprising a material selected from the list consisting of thermoplastic elastomer gel, silicone, foam, plastic, nylon, and cotton (see [0033] wherein the main body 10 is formed of silicone).
Regarding claim 7, Gyu discloses the invention of claim 5 above.
Gyu further discloses the adjustable toe spacer comprising a material selected from the list consisting of a spring, an expandable material, and a contractable material (see [0033] wherein the main body 10 is formed of silicone; see [0034] wherein the device is elastic, as such the main body 10 is formed of material that is a spring (elasticity is a spring property) and an expandable material (elasticity allows for expansion) and a contractable material (elasticity allows for contractibility)).
Regarding claim 8, Gyu discloses the invention of claim 5 above.
Gyu further discloses wherein the adjustable shim 17 is operable to be trimmed or otherwise modified in size to provide a more tailored fit to the user (see [0037] wherein the size of shim 17 may be “modified” by swapping it out with shims 17 of different size; or may be “modified” by combining multiple of a same size/thickness together into a larger shim when inserting into the receptacle 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 1930413 A – toe spacer which receives adjustable shim
US 1080304 A – toe spacer which receives adjustable shim
US 20190289957 A1 – toe spacer which receives adjustable shim


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        9/14/2021

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786